 



Exhibit 10.1

AMENDMENT NO. 8

TO

LOAN AGREEMENT

AMENDMENT NO. 8 (“Amendment No. 8”) dated as of May 13, 2003 (the “Amendment
Date”) to the Loan Agreement dated as of December 30, 1998, as amended (the
“Loan Agreement”), among HORIZON VESSELS, INC., a Delaware corporation, HORIZON
OFFSHORE CONTRACTORS, INC., a Delaware corporation (together, the “Borrowers”),
HORIZON OFFSHORE, INC., a Delaware corporation (the “Parent Guarantor”), THE CIT
GROUP/EQUIPMENT FINANCING, INC., a Delaware corporation (“CIT”), HELLER
FINANCIAL LEASING, INC., a Delaware corporation, U.S. BANCORP LEASING &
FINANCIAL, an Oregon corporation, SAFECO CREDIT COMPANY, INC., a Washington
corporation, TRANSAMERICA EQUIPMENT FINANCIAL SERVICE CORPORATION, a Delaware
corporation, PHOENIXCOR, INC., a Delaware corporation, and DEUTSCHE FINANCIAL
SERVICES CORPORATION, a Nevada corporation (collectively, the “Lenders”) and CIT
as Agent for the Lenders (the “Agent”).

W I T N E S S E T H:

     WHEREAS, pursuant to the Loan Agreement, the Lenders made available to the
Borrowers a loan facility of up to USD 91,397,845, as repaid and prepaid; and

     WHEREAS, the parties wish to amend the Loan Agreement to amend certain
covenants thereof.

     NOW THEREFORE, in consideration of the receipt of a fee of USD 65,917 and
of the above recitals and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree to amend the
Loan Agreement as follows:



  1. Section 3.3 (o) of the Loan Agreement is hereby amended for the calendar
year 2003 so that the Fixed Charge Coverage Ratio shall be:       (a)   1.41 to
1 at March 31, 2003;       (b)   1.10 to 1 at June 30, 2003;       (c)   1.02 to
1 at September 30, 2003; and       (d)   1.33 to 1 at December 30, 2003 on a
rolling four-quarter basis.     2. Beginning January 1, 2004, Section 3.3(o)
Fixed Charge Coverage Ratio will be as originally written.     3. THIS AMENDMENT
NO. 8 TO LOAN AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK.

1